Citation Nr: 0318167	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  96-23 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than September 
9, 1991, for the grant of service connection for a lumbar 
spine disorder, described as postoperative (PO) residuals of 
bone spurs and disk excision, lumbar spine.

2.  Entitlement to an initial disability rating in excess of 
40 percent for a lumbar spine disorder, described as PO 
residuals of bone spurs and disk excision, lumbar spine.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel 


INTRODUCTION

The veteran served on active duty from May 1960 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

In December 2002, a hearing was held before Clifford R. 
Olson, who is the Acting Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

At his December 2002 hearing, the veteran testified that he 
had filed a claim for unemployability.  That issue will not 
be addressed in this decision because an appeal on that claim 
has not been perfected for adjudication by the Board.  Absent 
a decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

The issue of entitlement to an increased disability rating 
for a lumbar spine disorder is being remanded for additional 
development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  On May 4, 1992, the RO received a claim for service 
connection for a lumbar spine disorder.

3.  The earliest relevant VA medical record in the year 
before the May 4, 1992 claim was received is dated September 
9, 1991.  

4.  There is nothing of record, received prior to September 
9, 1991, that could reasonably be construed as a formal or 
informal claim of entitlement to service connection for the 
veteran's lumbar spine disorder.


CONCLUSION OF LAW

The criteria for an effective date prior to September 9, 1991 
for the grant of entitlement to service connection for the 
veteran's lumbar spine disorder have not been met. 38 
U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in the 
December 1995, and April 1996 rating decisions; the Board 
remand in May 1998; the April 1996 statement of the case; and 
July 1997, November 2000 and July 2002 supplemental 
statements of the case.  Letters from the RO, in June 1998 
and particularly the VCAA letter of November 2000, told the 
veteran what he needed to submit to support his claim.  The 
state of the evidence was also discussed at the December 2002 
hearing.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.  

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
The appellant has been afforded VA examination, addressing 
the disabilities on appeal.  Service, VA, Social Security 
Administration and private outpatient and hospital treatment 
records have been associated with the claims file.  There 
does not appear to be any outstanding medical records that 
are relevant to this appeal.  Additionally, the veteran's 
sworn testimony was obtained at a personal hearing at the RO 
in June 1997, and in a Travel Board hearing at the RO in 
December 2002, and written transcripts of his hearing 
testimony are maintained in his claims file.  Given the above 
correspondences, notices and development actions of both the 
RO and Board, the Board concludes that the veteran was 
adequately advised of what he needed to do to support his 
claim.  Thus, the Board concludes that VA has met both the 
duty to assist and notice provisions of VCAA; further 
development would serve no useful purpose.

Criteria  The applicable law and regulations state that, 
except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically, the effective date of an award of compensation 
based on an original claim is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  

An earlier effective date may be based on an informal claim.  
VA regulations provide that:  
Report of examination or hospitalization 
by Department of Veterans Affairs or 
uniformed services.  The date of 
outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  The date of 
a uniformed service examination which is 
the basis for granting severance pay to a 
former member of the Armed Forces on the 
temporary disability retired list will be 
accepted as the date of receipt of claim.  
The date of admission to a non-VA 
hospital where a veteran was maintained 
at VA expense will be accepted as the 
date of receipt of a claim, if VA 
maintenance was previously authorized; 
but if VA maintenance was authorized 
subsequent to admission, the date VA 
received notice of admission will be 
accepted.  The provisions of this 
paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection 
has previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission.  
38 C.F.R. § 3.157(b)(1) (2002) (Emphasis added).  

Background  The veteran asserts that he has been unemployed 
since 1988 and has been receiving a Social Security 
Administration pension.  He believes that should be the 
effective date for VA benefits as well.  

In a VA hospital summary, it was reported that on August 18, 
1988, the veteran was admitted with a right L5 radiculopathy 
and underwent a neuroforaminotomy.  He was released from the 
hospital on August 21, 1988.

There is no record of a claim being received during the year 
following the August 1988 hospitalization.  

A September 9, 1991 VA hospital summary discloses that the 
veteran underwent bilateral decompression laminectomies and 
foraminotomies, L3, L4.  

The veteran's initial claim for service connection for PO 
residuals of bone spurs and disk excision of the lumbar spine 
was received by the RO on May 4, 1992.  

Entitlement to service connection for PO residuals of bone 
spurs and disk excision of the lumbar spine was granted by a 
rating decision in December 1995, with an effective date of 
May 4, 1992.  

In an April 1996 rating decision, the RO amended the 
effective date for the grant of service connection to 
September 9, 1991, based on the VA hospital treatment for 
this disability on that date.  

Careful review of the folder does not disclose an earlier 
claim.  Specifically, the veteran has not identified any 
earlier medical treatment, in the year before the May 1992 
claim, or other earlier claim and the Board's search of the 
record does not disclose any such evidence.  

Analysis  The veteran has asserted that entitlement should be 
from October 1988, the date of his first lumbar back surgery.

The Board has reviewed the evidence of record and finds that 
because the veteran's formal claim was received on May 4, 
1992, the September 9, 1991 hospital report can be construed 
as an informal claim.  That is because the September 1991 
hospital report is relevant to the claimed disability and was 
within a year of the formal claim for the disability.  

Although the veteran has been informed of the need of such 
evidence, he has not identified anything which could be 
construed as an earlier formal or informal claim, other than 
the October 1988 hospitalization.  That can not be accepted 
as an earlier claim because, afterwards, more than a year 
passed without the veteran submitting a claim specifying the 
benefit sought.  In as much as a claim specifying the benefit 
sought was not received within one year from the date of such 
treatment or hospital admission, the October 1988 
hospitalization can not be construed as the date of claim.  
38 C.F.R. § 3.157(b)(1) (2002).  

A search of the record does not disclose anything which could 
be construed as an earlier, timely claim.  At his December 
2002 Board hearing, he testified that he notified VA in 1988.  
While the record shows medical treatment in 1988, there is 
nothing of record which could be construed as a timely claim 
for a back disability.  The record is more probative than the 
veteran's recollection and persuades the Board, by a 
preponderance of evidence, that there was no claim which 
specified that the veteran sought benefits for a back 
disability, prior to May 4, 1992.  

Further review of the applicable law and regulations does not 
disclose any basis for an earlier effective date.  The law is 
very clear on this point.  It prescribes the date the claim 
is received as the effective date for benefits.  The 
regulations allow VA to accept the date of the September 9, 
1991 hospitalization as an informal claim.  However, there is 
nothing which could be construed as an earlier claim.   
Consequently, the preponderance of evidence requires that 
claim for an earlier effective date be denied.  




ORDER

Entitlement to an effective date for service connection for 
PO residuals of bone spurs and disk excision of the lumbar 
spine prior to September 9, 1991 is denied.


REMAND

The evidentiary record indicates that the veteran has not 
been afforded a comprehensive VA back examination for several 
years.  A current and comprehensive VA back examination to 
ascertain the current nature and extent of his lumbosacral 
spine disorder is required.  

In addition, the RO should provide any additional notice or 
assistance required by the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)).  The new 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This, in turn, will ensure due process of law and 
avoid the possibility of prejudicing to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).   
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support his claims, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  The veteran should then be afforded a 
VA lumbosacral spine examination, to 
include orthopedic and neurological 
examinations.  All appropriate tests and 
studies must be performed and any 
indicated consultations must be scheduled.  
All pertinent symptomatology and findings 
should be reported in detail.  The 
examiners must set forth the 
manifestations of the veteran's service-
connected lumbosacral spine disorder and 
distinguish them from any other spinal 
disability found to be present.  The 
examiner must also describe the extent of 
any associated incoordination, weakened 
movement, and/or excess fatigability.  The 
examiner must also identify any objective 
evidence of pain or functional loss due to 
pain. The range of lumbar spine motion 
should be measured in degrees with the 
examiner noting the point at which pain 
begins.  If there is no pain, the examiner 
should so state.  The examiner must also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner must so state. Finally, the 
examiner must provide an opinion, with 
complete rationale, as to the effect, if 
any, of the veteran's service-connected 
lumbosacral spine disability on the 
veteran's ability to obtain/retain 
substantially gainful employment. The 
claims file must be made available to the 
examiner for review, and the examiner must 
verify that the claims file has, in fact, 
been reviewed.

3.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.  







 



